                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



SCOTT M. WASELIK,
                                                 Civ. No. 16-4969 (KM-JBC)
                Plaintiff,
                                                             ORDER


TOWNSHIP OF SPARTA, et al.,

                Defendants.



      THIS MAYFER having come before the court on the motion of the
defendants seeking to enforce what they regarded as the terms of the
settlement (DE 49), and the cross-motion of the plaintiff to enforce what he
regarded as the terms of the settlement (DE 52); and
      IT APPEARING that the Hon. James B. Clark, III, U.S. Magistrate Judge,
carefully analyzed the case and filed a Report and Recommendation (“R&R”)
that both motions be denied (DE 53); and
      IT APPEARING that the 14-day deadline has passed, and no objection to
the R&R has been filed by either party, see Fed. R. Civ. P. 72(b), L. Civ. R.
72.lc(2); and
      THE COURT having nevertheless reviewed the R&R and found itself in
agreement with Judge Clark, who presided over the settlement discussions,
that the parties failed to reach agreement as to confidentiality, an essential
term of the settlement from the point of view of both;
      IT IS THEREFORE this 18th day of November, 2019,
      ORDERED as follows:
      1. The R&R (DE 53) is AFFIRMED and ADOPTED as an order of the
         Court;
2. The defendants’ motion to enforce settlement (DE 49) and the
   plaintiff’s cross-motion motion to enforce settlement (DE 52) are both
  DENIED, in accordance with the R&R.




                                           HON. KEVIN MCNULTY
                                           United States District Jud e
